UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 26, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16633 THE JONES FINANCIAL COMPANIES, L.L.L.P. (Exact name of registrant as specified in its Charter) MISSOURI 43-1450818 (State or other jurisdiction of(IRS Employer Identification No.) incorporation or organization) 12555 Manchester Road Des Peres, Missouri 63131 (Address of principal executive office) (Zip Code) (314) 515-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [ X ] NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [] NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer [ X ]Smaller reporting company [] (do not check if a smaller reporting company) Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [ X ] As of April 30, 2010, 459,145 units of limited partnership interest ("Units") are outstanding, each representing $1,000 of limited partner capital.There is no public or private market for such units. THE JONES FINANCIAL COMPANIES, L.L.L.P. INDEX Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition 3 Consolidated Statements of Income 5 Consolidated Statements of Changes in Partnership Capital Subject to Mandatory Redemption 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 46 Part II. OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 48 Item 6. Exhibits 48 Signatures 50 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS THE JONES FINANCIAL COMPANIES, L.L.L.P. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION ASSETS (Unaudited) March 26, December 31, (Dollars in thousands) Cash and cash equivalents $ $ Cash and investments segregated under federal regulations Securities purchased under agreements to resell Receivable from: Customers Brokers, dealers and clearing organizations Mutual funds, insurance companies, and other Securities owned, at fair value Inventory securities Investment securities Equipment, property and improvements, at cost, net of accumulated depreciation and amortization Other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 3 PART I.FINANCIAL INFORMATION Item 1. Financial Statements, continued THE JONES FINANCIAL COMPANIES, L.L.L.P. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION LIABILITIES (Unaudited) March 26, December 31, (Dollars in thousands) Payable to: Customers $ $ Brokers, dealers and clearing organizations Securities sold, not yet purchased, at fair value Accrued compensation and employee benefits Accounts payable and accrued expenses Bank loans Long-term debt Liabilities subordinated to claims of general creditors Commitments and contingencies (See Notes) Partnership capital subject to mandatory redemption, net of reserve for anticipated withdrawals Reserve for anticipated withdrawals Total partnership capital subject to mandatory redemption TOTAL LIABILITIES $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 4 PART I.FINANCIAL INFORMATION Item 1. Financial Statements, continued THE JONES FINANCIAL COMPANIES, L.L.L.P. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended (Dollars in thousands, March 26, March 27, except per unit information) Revenue: Trade revenue Commissions $ $ Principal transactions Investment banking Fee revenue Asset fees Account and activity fees Interest and dividends Other revenue (loss) ) Total revenue Interest expense Net revenue Operating expenses: Compensation and benefits Occupancy and equipment Communications and data processing Payroll and other taxes Advertising Postage and shipping Clearance fees Other operating expenses Total operating expenses Income from continuing operations Loss from discontinued operations - ) Income before allocations to partners Allocations to partners: Limited partners Subordinated limited partners General partners Net income $
